Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al(2018/0100666) taken together Chinese reference(CN106288095A).
	Park teaches in figure 1 a humidifier comprising a water supply tank(100), a humidifying fabric(fabric member 200), configured to receive water from the water supply tank, a fan(300) configured to forcedly move air to pass through the humidifying fabric, a water collection tank(400) configured to collect water from the humidifying fabric that remains of the water received by the humidifying fabric, a pump(410) configured to pump the water collected from the water collection tank to the water supply tank, a humidifier lower cover(lower section of main body 10) provided below the water collection tank, the water collection tank including a drain groove(collecting groove 430) provided with a drain cylinder(275 in figure 7) configured to connect to the water collection tank, the drain groove being formed at a lowest position of an inclined bottom portion(431) of the water collection tank, wherein a pump is disposed in an inside of the drain groove(figure 1).  Park is silent as to a drain tube connected to the drain cylinder to discharge the water collected in the water collection tank to an outside of the water collection tank.  Chinese reference(CN106288095A) in the figure teaches a humidifier including a wet film(12) for receiving a downflowing water, and a water collection tank(drip tray 13), wherein the water collection tank includes a drain groove(leading to drain valve(23) provided with a drain cylinder configured to connect to the water collection tank, and a drain tube(drain pipe 21) connected to the drain cylinder to discharge the water collected.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide the drain cylinder of Park with a drain tube connected to a drain cylinder, so that any excess accumulated water from the drain collection tank is discharged to an outside.  
Allowable Subject Matter
Claims 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-20 are allowed.
	Claim 1 recites “ a humidifier comprising: a main body; a water supply tank provided in an upper portion of the main body, a humidifying fabric arranged in an inside of the main body and disposed below the water supply tank to receive water, a fan configured to move air through the humidifying fabric, a water collection tank configured to collect water from the humidifying fabric that remains of the water received by the humidifying fabric, a pump configured to pump the water collected from the water collection tank to the water supply tank, and a humidifier lower cover configured to be coupled to and decoupled from a lower end of the main body, wherein the water collection tank comprises: a water collection tank top cover provided in an upper portion of the water collection tank, and a water collection tank lower cover configured to be accessible through the lower end of the main body to thereby be coupled to and decoupled from the water collection tank top cover”.  Park teaches a humidifier comprising a water supply tank(100), a humidifying fabric(fabric member 200), configured to receive water from the water supply tank, a fan(300) configured to forcedly move air to pass through the humidifying fabric, a water collection tank(400) configured to collect water from the humidifying fabric that remains of the water received by the humidifying fabric, a pump(410) configured to pump the water collected from the water collection tank to the water supply tank, a humidifier lower cover(lower section of main body 10) provided below the water collection tank, the water collection tank including a drain groove(collecting groove 430) provided with a drain cylinder(275 in figure 7) configured to connect to the water collection tank, the drain groove being formed at a lowest position of an inclined bottom portion(431) of the water collection tank, wherein a pump is disposed in an inside of the drain groove(figure 1).  Chinese reference(CN207262610U) teaches in the figures a humidifier comprising a water supply tank(from top shell 6 including sink(62 with leakage hole)), a humidifying fabric(wet curtain 515), configured to receive water from the water supply tank(from leak water inlet 512 in figure 6), a fan(42) configured to forcedly move air to pass through the humidifying fabric, a water collection tank(water receiving tank 513 in figure 6) configured to collect water from the humidifying fabric that remains of the water received by the humidifying fabric, a pump(31) configured to pump the water collected from the water collection tank to the water supply tank, and a humidifier lower cover(water tank 3) provided below the water collection tank.   However Park and Chinese reference(CN207262610U) is silent as to wherein the water collection tank comprises: a water collection tank top cover provided in an upper portion of the water collection tank, and a water collection tank lower cover configured to be accessible through the lower end of the main body to thereby be coupled to and decoupled from the water collection tank top cover.   Claims 2-20 depend on claim 1 and hence are also allowed.

Response to Arguments
Applicant's arguments filed 4-6-2022 have been fully considered but they are not persuasive.
Applicant argues CN610 and CN095 do not teach or suggest the water collection tank comprises a drain groove provided with a drain cylinder…[where] the drain groove [is] formed at a lowest position of an inclined bottom portion of the water collection tank” and “ a drain tube connected to the drain cylinder to discharge the water collected in the water collection tank to an outside of the water collection tank, as currently recited in claim 21.  New reference Park 2018/0100666(a US Patent Application Publication which is a US equivalent of KR20180038155), the KR reference provided by the IDS dated 2-23-2022, teaches the amended limitations of claim 21, as noted in the current office action.  Therefore, based on the new reference and the new 103 obviousness rejection, the current office action is made final.  

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 4-6-2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.



/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
April 14, 2022